


Exhibit 10.13


THE DEFERRED COMPENSATION PLAN
OF
FIRST-CITIZENS BANK AND TRUST COMPANY
SOUTH CAROLINA


PREAMBLE


The purpose of this Deferred Compensation Plan of First-Citizens Bank and Trust
Company of South Carolina (the “Plan”) is to allow certain members of the
management team of First-Citizens Bank and Trust of South Carolina (the “Bank”)
to defer the receipt of a portion of their compensation in excess of the amount
the eligible individual may otherwise be permitted to contribute to the Bank’s
tax-qualified 401(k) plan. Further, the Bank may use this Plan to provide
further deferred compensation in the form of individually determined,
discretionary allocations for the benefit of certain management team members.


The Bank establishes this Plan to further the economic interests of the Bank and
its affiliates by providing deferred compensation incentives to selected
management team members. This Plan is intended to enhance the long term
performance and retention of the management team members selected to participate
in this Plan.


This Plan is a “top-hat” plan within the meaning of Section 201(2), 301(a)(3),
and 401(a)(1) of the Employment Retirement Income Security Act of 1974, as
amended (ERISA). As such, this Plan is subject to limited ERISA reporting and
disclosure requirements, and is exempt from all other ERISA requirements.
Distributions required or contemplated by this Plan or actions required to be
taken under this Plan shall not be construed as creating a trust of any kind or
a fiduciary relationship between the Bank and any Participant, any Participants’
designated beneficiary, or any other person. Should the Bank set aside any funds
or purchase any insurance contract on the life of any Participant in
anticipation of its obligations under the Plan, such fund or insurance contract
shall continue for all purposes to be a part of the general funds of the Bank
and no other person other than the Bank shall, by virtue of the Plan or
otherwise, have any interest in such funds or contract.


ARTICLE 1
REFERENCES, CONSTRUCTION AND DEFINITIONS


Unless otherwise indicated, all references to articles, sections and subsections
shall be to the Plan as set forth in this document. The Plan and all rights
thereunder shall be construed and enforced in accordance with ERISA and, to the
extent that state law is applicable, the laws of the State of South Carolina.
The article titles and the captions preceding sections and subsections have been
inserted solely as a matter of convenience and in no way define or limit the
scope or intent of any provision. When the context so requires, the singular
includes the plural. Whenever used herein and capitalized, the following terms
have the respective meanings indicated unless the context plainly requires
otherwise.


1.1
"Adjustment Date" means the last day of each calendar month, and any other date
specified by the Committee upon or as of which accounts are adjusted as set
forth in Article 6.



1.2
"Affiliate" means any corporation with respect to which the Bank owns, directly
or indirectly, more than 50 percent of the corporation's outstanding capital
stock, and any other entity the Committee designates an Affiliate.



1.3
"Authorized Leave of Absence" means either (a) a leave of absence authorized by
the Participating Company provided that the Employee returns within the period
specified; or (b) an absence required to be considered an Authorized Leave of
Absence by applicable law.



1.4
"Bank" means First-Citizens Bank and Trust Company of South Carolina or any
entity which succeeds to its rights and obligations with respect to the Plan.



1.5
"Beneficiary" means the beneficiary or beneficiaries designated by a Participant
pursuant to Article 9 to receive the benefits, if any, payable on behalf of the
Participant under the Plan after the death of such Participant, or, when there
has been no such designation or an invalid designation, the individual or
entity, or the individuals or entities, who will receive such amount.



1.6
"Board" means the Board of Directors of the Bank.







--------------------------------------------------------------------------------




1.7
"Code" means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended. All citations to sections of the Code are to such sections as they may
from time to time be amended or renumbered.



1.8
"Committee" means the Committee provided for in Article 8 and responsible for
administering the Plan.



1.9
"Deferrals" means amounts of Salary foregone pursuant to a Salary Deferral
Election.



1.10
"Disability Retirement" means, with respect to a Participant who incurs a
Termination of Employment on account of Total Disability, the Participant shall
be deemed to have taken Disability Retirement six months thereafter, provided
the Participant's Total Disability continues until such Disability Retirement.



1.11
"Early Retirement" means Termination of Employment prior to Normal Retirement,
other than on account of death or Disability Retirement, pursuant to a plan
approved by the Board specifically allowing payment of benefits under this Plan
upon such retirement under Section 4.1(e).



1.12
"Effective Date" means the date the provisions of this Plan become effective,
January 1, 1998.



1.13
"Employee" means a person who is a common law employee of a Participating
Company or an Affiliate.



1.14
"Employer Discretionary Allocation" means a dollar amount allocated to a
Participant’s Retirement Account pursuant to Plan Section 3.2.



1.15
"ERISA" means the Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended. All citations to sections of ERISA are to such
sections as they may from time to time be amended or renumbered.



1.16
"Interest" means, with respect to each Adjustment Date, the dollar amount of
interest to be credited to the Participant's Retirement Account as provided in
Article 6. The rate of Interest shall be determined in accordance with Plan
Section 3.3.



1.17
"Normal Retirement" means Termination of Employment, other than on account of
death, on or after the date the Participant attains Normal Retirement Age.



1.18
"Normal Retirement Age" means age 65.



1.19
"Participant" means any individual who commenced participation in the Plan as
provided in Article 2 and who is either (a) an Employee, (b) a former Employee
who is eligible for a benefit under the Plan, or (c) a former Employee whose
employment terminated on account of Total Disability and who may later become
eligible for a benefit under the Plan.



1.20
"Participating Company" means the Bank or an Affiliate which, by action of its
board of directors or equivalent governing body and with the written consent of
the Board, has adopted the Plan; provided that the Board may, subject to the
foregoing provision, waive the requirement that such board of directors or
equivalent governing body effect such adoption. By its adoption of or
participation in the Plan, a Participating Company shall be deemed to appoint
the Bank its exclusive agent to exercise on its behalf all of the power and
authority conferred by the Plan upon the Bank and accept the delegation to the
Committee of all the power and authority conferred upon it by the Plan. The
authority of the Bank to act as such agent shall continue until the Plan is
terminated as to the Participating Company. The term "Participating Company"
shall be construed as if the Plan were solely the Plan of such Participating
Company, unless the context plainly requires otherwise.



1.21
"Plan" means the Deferred Compensation Plan of First-Citizens Bank and Trust
Company of South Carolina, as contained herein and as it may be amended from
time to time hereafter.



1.22
"Plan Year" means the calendar year ending on each December 31st.



1.23
"Retirement Account" means, with respect to each Participant's Deferrals and
Employer Discretionary Allocations (and Interest on such amounts), the separate
bookkeeping account adjusted as of each Adjustment Date as provided in Section
6.2. The Retirement Account may also be referred to as the Retirement Benefit.
Subaccounts shall be maintained within each Participant’s Retirement Account.







--------------------------------------------------------------------------------




1.24
"Retirement" means a Participant's Normal Retirement, Early Retirement, or
Disability Retirement. The term "Retire" means the act of taking Retirement.



1.25
"Salary" means, with respect to an Employee, all cash compensation (exclusive of
fringe and other employment benefits) payable by the Participating Company to
the Employee for Service. Notwithstanding any provision in this Plan to the
contrary, Salary shall include commissions.



1.26
"Salary Deferral Election" means the Participant's written election, made in
accordance with Section 2.4, on the form provided by the Committee, to forgo the
receipt of a stipulated amount of Salary. Amounts so foregone are called
"Deferrals."



1.27
"Service" means employment with the Participating Company or any Affiliate.
Notwithstanding any provision in the Plan to the contrary, periods of Total
Disability constitute Service.



1.28
"Severance" means Termination of Employment other than on account of Retirement,
death, or Total Disability.



1.29
"Surviving Spouse" means the survivor of a deceased Participant to whom such
deceased Participant was legally married (as determined by the Committee)
immediately before the Participant's death.



1.30
"Termination of Employment" means a Termination of Employment with the
Participating Company or an Affiliate as determined by the Committee in
accordance with reasonable standards and policies adopted by the Committee;
provided, however, that the transfer of an Employee from employment by one
Participating Company or an Affiliate to employment by another Participating
Company or Affiliate shall not constitute a Termination of Employment; and
provided further that a Termination of Employment shall occur on the earlier of
(a) or (b) where:



(a)    is the date as of which an Employee quits, is discharged, terminates
employment in connection with a disability (including Total Disability), Retires
or dies, and


(b)    is the first day of absence of an Employee who fails to return to
employment at the expiration of an Authorized Leave of Absence.


1.31
"Total Disability" means a condition due to bodily injury or mental or physical
disease that prevents the Participant from performing the substantial and
material duties of his or her normal occupation. The Committee, in the exercise
of its sole and absolute discretion, shall determine, based on competent medical
advice, whether the Participant is under a Total Disability. "Totally Disabled"
means being under a Total Disability.





ARTICLE 2
ELIGIBILITY AND PARTICIPATION


2.1
Eligibility. An Employee shall be eligible to become a Participant in the Plan
if the Employee:



(a)    is a member of the Participating Company's "select group of management or
highly compensated employees," as defined in Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA, as amended; and


(b)    is designated in writing by the Committee as eligible.


2.2
Participation. An Employee who is eligible under Plan Section 2.1 to become a
Participant shall become a Participant upon:



(a)    the execution and delivery of an election form under The Capital
Accumulation Plan for the Employees of First Citizens Bank & Trust Company of
South Carolina and Adopting Related Parties (the “401(k) Plan”) for the maximum
amount allowed to be contributed to the 401(k) Plan; and


(b)    the execution and delivery of a Deferral Election under this Plan.


No Salary Deferral Election shall be valid until accepted by the Committee in
the exercise of its sole and absolute discretion. Notwithstanding the preceding,
an Employee who is eligible under Plan Section 2.1 and who receives an Employer
Discretionary Allocation shall become a Participant when the Employer
Discretionary Allocation is declared.




--------------------------------------------------------------------------------






2.3
Duration of Participation. A Participant shall continue to be a Participant
until the date the Participant is no longer entitled to a benefit under this
Plan.



ARTICLE 3
ACCUMULATION OF PLAN BENEFITS


3.1
Deferral Elections



(a)    Procedures.
(1)    First Year of Participation. An Employee shall have 30 days following the
date the Employee first becomes eligible to participate in this Plan in which to
execute and deliver to the Committee a Salary Deferral Election by which the
Participant elects to defer a stipulated amount of Salary to be earned during
the portion of the Plan Year remaining after the Salary Deferral Election is
made and which, but for such Salary Deferral Election, would be paid to the
Participant.


(2)    Subsequent Years of Participation. Unless a longer period is authorized
under paragraph (1) above, an eligible Employee shall have until December 31 of
each Plan Year to execute and deliver to the Committee a Salary Deferral
Election providing for the Deferral of a stipulated amount of Salary to be
earned during the next Plan Year and which, but for such Salary Deferral
Election, would be paid to the Participant.


(b)    Maximum Deferrals. An eligible Employee is prohibited from making any
Deferral Election which would result in Deferrals for a Plan Year in excess of
10% of Salary.


(c)    Minimum Deferrals. An eligible Employee is prohibited from making any
Deferral Election which, in the determination of the Committee, would result in
Deferrals for a Plan Year of less than $2,000. The foregoing notwithstanding,
the Committee, in the exercise of its discretion, may waive such minimum
Deferral requirement for any Participant with respect to one or more Plan Years.


Deferrals shall be accounted for in a separate subaccount of the Participant’s
Retirement Account.


3.2
Employer Discretionary Allocations. From time to time during the existence of
the Plan, the Participating Company may, in its sole and absolute discretion,
identify an Employee who is eligible under Plan Section 2.1(a) for an Employer
Discretionary Allocation. In this case, the Participating Company shall declare
in writing a dollar amount for the benefit of the Participant to be allocated to
such Participant’s Retirement Account as of a specific Allocation Date. The
Employer Discretionary Allocations shall be accounted for in a separate
subaccount of the Participant’s Retirement Account.



3.3
Interest. The Retirement Account of each Participant, shall accrue Interest.
Interest shall separately accrue on the subaccounts maintained for Deferrals and
Employer Discretionary Allocations. Also, Interest accrued on Deferrals and
Employer Discretionary Allocations shall be maintained in separate subaccounts
of the Retirement Account. The rate of Interest shall be, at the election of the
Participant, either a fixed rate of interest or a floating rate of interest
according to the following terms:



(a)    Floating Interest Rate. A rate of interest that may be changed
prospectively from time to time, by written action of the Board; or


(b)    Fixed Interest Rate. A rate of interest that is fixed when the Employee
first becomes a Participant under Plan Section 2.2. The fixed rate of interest
shall be used for all purposes under the Plan while the Participant or the
Participant’s Beneficiary is entitled to a benefit under this Plan.


A Participant must make a written irrevocable interest rate election under this
Plan Section 3.3 no later than the sixtieth day following the Participant’s
participation in this Plan. If a Participant fails to make an interest rate
election under this provision of the Plan, then the Participant shall be deemed
to have elected an adjusting rate under subsection (a) above. The Plan’s initial
interest rate under subsections (a) and (b) above shall be 8.2% and shall remain
in effect until changed by written action of the Board.




--------------------------------------------------------------------------------




ARTICLE 4
DISTRIBUTION OF BENEFITS


4.1    The Retirement Benefit


(a)    Eligibility. Upon a Participant's Retirement, the Participating Company
shall pay the Participant the "Retirement Benefit" described in this Section
4.1.


(b)    Payment Method, Timing, and Amount. The normal form of Retirement Benefit
paid to a Participant who Retires from a Participating Company or Affiliate
shall be equal payments from the Participant’s Retirement Account in the form of
a 10-year annuity calculated using the level payment method described in Plan
Section 4.1(c)(i) below. Payment of the normal form of Retirement Benefit shall
begin after Retirement when directed by the Committee in the exercise of its
sole and absolute discretion, but in no event later than the last working day of
the second month following the month of the Participant's Retirement (the
"annuity starting date"). Payments shall continue on each anniversary of the
annuity starting date until 10 annual payments have been made and no amount of
benefit remains to the credit of the Participant.


In lieu of the normal form of Retirement Benefit (10-year annuity), a
Participant may elect, prior to the Participant's Retirement, in the manner and
form required by the Committee, to receive an optional form of Retirement
Benefit. Such election must be approved by the Committee and shall be made
during a period determined by the Committee but not later than the last day of
the calendar year prior to the Participant's Retirement. Payment of an optional
form of Retirement Benefit other than a lump sum shall begin after Retirement
when directed by the Committee in the exercise of its sole and absolute
discretion, but in no event later than the last working day of the second month
following the month of the Participant's Retirement (the "annuity starting
date"). Payment of the Retirement Benefit in a lump sum shall be made as
described in Plan Section 4.5 regarding lump-sum payments upon Severance.
Subject to Section 4.1(f) below, the Participant may select from one of the
following optional forms of Retirement Benefit:


(i)    Lump sum equal to the Participant's Retirement Account;


(ii)    5-year annuity;


(iii)    15-year annuity;


(iv)    20-year annuity; and


(v)    Delayed annuity (which can include delayed lump-sum payment).


All annuity benefits will be paid in annual payments on the anniversary of the
annuity starting date over the selected term. In lieu of annual payments, a
Participant may elect to receive monthly payments which shall be calculated at
the beginning of each 12 month period based on the interest rate in effect at
that time pursuant to Plan Section 3.3. Any balance remaining in the
Participant’s Retirement Account at the end of the annuity period shall be paid
with the last payment.


(c)    Determination of Annual Payments. A Retired Participant who elects an
annuity distribution alternative under Plan Section 4.1(b)(ii) through (v), the
annual payment shall be determined under one of the following two methods
selected by the Participant at the time the Participant elects to receive an
alternate form of payment:


(i)    Level Payment Method. The level payment method shall calculate an annual
payment amount required to distribute the Participant’s entire Retirement
Account in substantially equal annual amounts over the annuity period determined
under Plan Section 4.1(b). The level payment method shall use the following
formula:


Annual Retirement = AB x Annuity Factor
Distribution
Where (1) AB is the Participant’s Retirement Account balance on the annuity
starting date (or subsequent anniversary thereof for recalculation) and (2) the
Annuity Factor is factor determined by using the rate of Interest in effect on
the annuity starting date (or subsequent anniversary




--------------------------------------------------------------------------------




thereof for recalculation) and the term of the annuity determined under Plan
Section 4.1(b). For example, a Participant retires in year 1 with a Retirement
Account balance of $100,000 on the annuity starting date. The rate of Interest
in effect on the annuity starting date is 8.5%. The Participant will receive a
10 year annuity payout. The annual payments to be made under the Plan shall be a
level amount calculated as follows:


Account Balance            $     100,000
Annuity Factor            x 0.1524077051
Annuity Payment            $ 15,241


The annuity payment determined under this method shall be paid in annual
installments on the first annuity starting date and each subsequent anniversary
thereof. If the Participant has elected the floating rate of Interest, the
annuity payment shall be recalculated on the anniversary date on the
Participant’s annuity starting date next following the change in the rate of
Interest.


(ii)    Percentage of Retirement Account Balance Method. The percentage of
Retirement Account balance method shall use the following formula:


Annual Retirement = AB x (y)z)
Distribution


Where (1) AB is the Participant’s Retirement Account balance immediately before
the distribution including Interest since the last distribution; (2) y is the
number which represents the number of annuity payments to date (including the
current payment); (3) z is the total number of annuity payments to be made under
the payment method selected under 4.1(b) above. For example, a participant
retires in Year 1 and elects the normal form of Retirement Benefit. The payment
schedule would be as follows:


Year of Distribution             Distribution Fraction
1                    1/10 or 10%
2                    2/10 or 20%
3                    3/10 or 30%
4                    4/10 or 40%
5                    5/10 or 50%
6                    6/10 or 60%
7                    7/10 or 70%
8                     8/10 or 80%
9                    9/10 or 90%
10                    10/10 or 100%


During the period over which the Retirement distribution is being made under
this method, Interest shall accrue on the Retirement Account at the rate of
Interest in effect at the time of the Interest accrual.


(d)    Period Certain Delayed Annuity Defined. A “delayed annuity" means an
annuity that begins no less than one year nor more than 20 years after a
Participant's Retirement in a form allowed under Section 4.1(b) except that such
annuity shall not extend beyond the period ending 20 years after the
Participant's Retirement. Interest shall accrue during the period that
distributions are delayed.


(e)    Early Retirement. The Committee shall have the sole and absolute
discretion to allow, from time to time, the payment of a Participant's
Retirement Benefits upon Early Retirement. The Committee shall determine the
eligibility requirements for such Early Retirement benefits including, but not
limited to, age, length of service and any division, group, location or
individual which qualifies for Early Retirement.


(f)    Committee Discretion. Notwithstanding the other provisions of this
Article 4, if the Committee, in the exercise of its sole and absolute
discretion, so directs at any time, the Participating Company shall accelerate
payment of the Participant's Retirement Benefit at its then current present
value, or any portion thereof, including, without limitation, the optional form
of benefit selected by a Participant, if any, under Sections 4.1(b). The amount
of the accelerated payment shall be its current present value at the time of
payment.






--------------------------------------------------------------------------------




4.2
Reemployment. If a Retired Participant again becomes an Employee, such
reemployment shall not change, suspend, delay, or otherwise affect payment of
the Participant's Retirement Benefit, and such Participant shall not be eligible
to make Deferrals following such reemployment unless the Committee so
authorizes.



4.3
Death. If a Participant dies before beginning distributions, then the deceased
Participant’s Retirement Benefit shall be paid in any manner allowed under Plan
Section 4.1(b) if so elected by the Participant in the Participant’s Beneficiary
designation form or, if no such election is made, in a lump sum to the
Participant’s Beneficiary(ies) no later than the first day of the sixth month
following the Participant’s date of death. If a Retired Participant dies after
beginning distributions but before receiving the entire Retirement Benefit, the
remaining Retirement Benefit will be paid to the Participant's Beneficiary in
the same manner as was in effect on the date of the Participant’s death or in
any manner allowed under Plan Section 4.1(b) if so elected by the Participant on
the Participant’s Beneficiary designation form.



4.4
Payment of Plan Benefits Upon Severance. When a Participant terminates
employment for reasons other than Retirement and therefore incurs Severance, the
Participant’s Retirement Benefit shall be paid not later than the first day of
the sixth month following Severance.



ARTICLE 5
HARDSHIP PAYMENTS


5.1
Hardship Payments. In the event a Participant incurs a "financial hardship" as a
result of an "unforeseeable emergency" (as such terms are defined in Treas. Reg.
Section 1.457-2(h)(4) or any successor regulations), the Participant may request
that the Participating Company accelerate payment of the Participant's benefits
under the Plan. Such request shall be filed with the Committee and provide such
information and be in such form as the Committee shall require. The Committee,
in the exercise of its sole and absolute discretion, shall approve or deny the
request in whole or in part, and shall direct the Participating Company
accordingly. Notwithstanding any provision in the Plan to the contrary, any
payment made pursuant to this Article 5 shall comply with Code Section
457(d)(1)(A)(iii) and the regulations promulgated thereunder (or any successor
provisions). The amount available for payment to a Participant under this
Article 5 shall be limited to the Participant's Deferrals. Any payment to a
Participant under this Article 5 shall be deemed to consist of Deferrals.



ARTICLE 6
ADJUSTMENTS


6.1
Accounts. The Committee shall establish and cause to be maintained with respect
to each Participant's Deferrals, Employer Discretionary Alloctions, and Interest
accrued on Deferrals and Employer Discretionary Allocations separate subaccounts
as part of the Participant’s Retirement Account and as of each Adjustment Date
shall adjust each subaccount as provided in this Article 6.



6.2
Adjustments to Retirement Account. As of each Adjustment Date, the Committee
shall adjust each Retirement Account by the following:



(1)    Retirement Account Payments and Forfeitures. There shall be debited
Retirement Benefits distributed or forfeited pursuant to Article 4, Deferrals
paid pursuant to Article 5, forfeitures provided for under Article 7, and any
other amounts that are properly allocable to the account as a reduction in the
Retirement Account balance.


(2)    Interest. There shall be credited Interest for the period since the last
Adjustment Date. Interest shall equal the product of the account, adjusted as of
the Adjustment Date immediately preceding and after adjustment pursuant to
paragraph (1) above but before adjustment pursuant to paragraphs (3) and (4)
below, times such Interest rate then in effect for such Retirement Account.


(3)    Deferrals. There shall be credited the Participant's Deferrals, if any,
made since the last Adjustment Date and allocable to the account.


(4)    Employer Discretionary Allocations. There shall be credited the Employer
Discretionary Allocations declared for the benefit of the Participant, if any,
made since the last Adjustment Date and allocable to the account.








--------------------------------------------------------------------------------




ARTICLE 7
CONDITIONS


7.1
Faithful Performance. Notwithstanding any provision in this Plan to the
contrary, any benefit to be paid to or on behalf of any Participant under this
Plan shall be reduced by the amount of any financial loss caused by the
Participant’s criminal act or actions affecting a Participating Company or an
Affiliate or the amount of any financial loss caused by a Participant’s
embezzlement of money or property from a Participating Company or an Affiliate.



7.2
Tax Law Changes. Notwithstanding any provision in this Plan to the contrary, the
Committee shall be vested with the authority to condition the Participating
Company's obligations under this Plan upon the nonoccurrence of a change in the
law which adversely and fundamentally affects the Participating Company's
ability to informally finance such obligations including, but not limited to,
changes in the laws governing the taxation of life insurance proceeds received
by the Participating Company, the taxation of the internal buildup of the cash
surrender value of life insurance owned by the Participating Company, and the
taxation of the proceeds of life insurance policy loans received by the
Participating Company. In the event the Participating Company's obligations
under this Plan are so conditioned, and such condition occurs, the Participating
Company shall have the right to pay in a lump sum to the Participant or the
Participant's Beneficiary the Retirement Account (including Interest). The
payment of such amount shall be made within 90 days of the change in the law,
shall fully and completely discharge the Participating Company's obligations
under this Plan and shall fully and completely satisfy all the Participant's and
his or her Beneficiary's rights thereunder.



ARTICLE 8
ADMINISTRATION OF THE PLAN


8.1
Powers and Duties of the Committee. The Committee shall have general
responsibility for the administration of the Plan (including but not limited to
complying with reporting and disclosure requirements (if any), and establishing
and maintaining Plan records). In the exercise of its sole and absolute
discretion, the Committee shall interpret the Plan's provisions and determine
the eligibility of individuals for benefits.



8.2
Agents. The Committee may engage such legal counsel, certified public
accountants and other advisers and service providers, who may be advisers or
service providers for the Participating Company or an Affiliate, and make use of
such agents and clerical or other personnel, as it shall require or may deem
advisable for purposes of the Plan. The Committee may rely upon the written
opinion of any legal counsel or accountants engaged by the Committee, and may
delegate to any such agent or to any subcommittee or member of the Committee its
authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion, provided that such delegation
shall be subject to revocation at any time at the discretion of the Committee.



8.3
Reports to Board. The Committee shall report to the Board or to a committee of
the Board designated for that purpose, as frequently as the Board or such
committee shall specify, with regard to the matters for which the Committee is
responsible under the Plan.



8.4
Structure of Committee. The Committee shall consist of the Compensation
Committee of the Bank as it exists from time to time. No member of the Committee
shall be entitled to act on or decide any matter relating solely to such member
or any of such member's rights or benefits under the Plan. In the event the
Committee is unable to act in any matter by reason of the foregoing restriction,
the Board shall act on such matter. The members of the Committee shall not
receive any special compensation for serving in the capacity as members of the
Committee but shall be reimbursed for any reasonable expenses incurred in
connection herewith. Except as otherwise required by ERISA, no bond or other
security shall be required of the Committee or any member thereof in any
jurisdiction. Any member of the Committee, any subcommittee or agent to whom the
Committee delegates any authority, and any other person or group of persons, may
serve in more than one fiduciary capacity with respect to the Plan.



8.5
Adoption of Procedures of Committee. The Committee shall establish its own
procedures and the time and place for its meetings, and provide for the keeping
of minutes of all meetings. A majority of the members of the Committee shall
constitute a quorum for the transaction of business at a meeting of the
Committee. Any action of the Committee may be taken upon the affirmative vote of
a majority of the members of the Committee at a meeting. The Committee may also
act without meeting by unanimous written consent.



8.6
Instructions for Payments. All requests of or directions to the Participating
Company for payment or disbursement shall be signed by a member of the Committee
or such other person or persons as the Committee may from time to time





--------------------------------------------------------------------------------




designate in writing. This person shall cause to be kept full and accurate
accounts of payments and disbursements under the Plan.


8.7
Claims for Benefits. All claims for benefits under the Plan shall be submitted
in writing to the Committee. Within a reasonable period of time the Committee
shall decide the claim by majority vote. Written notice of the decision on each
such claim shall be furnished within 30 days after receipt of the claim. If the
claim is wholly or partially denied, such written notice shall set forth an
explanation of the specific findings and conclusions on which such denial is
based. A claimant may review all pertinent documents and may request a review by
the Committee of such a decision denying the claim. Such a request shall be made
in writing and filed with the Committee within 60 days after delivery to said
claimant of written notice of said decision. Such written request for review
shall contain all additional information which the claimant wishes the Committee
to consider. The Committee may hold any hearing or conduct any independent
investigation which it deems necessary to render its decision, and the decision
on review shall be made as soon as possible after the Committee's receipt of the
request for review. Written notice of the decision on review shall be furnished
to the claimant within 30 days after receipt by the Committee for a request for
review. Written notice of the decision on review shall include specific reasons
for such decision.



8.8
Mandatory Arbitration. Any controversy or claim arising out of or relating to a
final decision, upon review pursuant to the procedures of Plan Section 8.7
above, that denies, whether in whole or part, a claim for benefits under the
Plan shall be settled by arbitration using three arbitrators in accordance with
the Commercial Arbitration Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Any such arbitration shall be subject to the
statute of limitations that would apply if the claim on which arbitration is
based were brought as a suit in a United States District Court under the ERISA.
Notwithstanding the grant of any discretionary authority under the Plan, the
arbitration shall be a de novo review and the arbitrators shall not be limited
to merely determining whether an abuse of discretion has occurred. For all
purposes under the Plan, the arbitrators shall have discretionary authority to
decide the claim and their decision shall be final, binding, and conclusive on
all interested parties. The site of any such arbitration shall be in the
executive offices of the Bank. Each party shall pay their own costs for
arbitration. The arbitrators shall allocate the cost of arbitration among the
parties in their sole and absolute discretion.



8.9
Hold Harmless. To the maximum extent permitted by law, no member of the
Committee shall be personally liable by reason of any contract or other
instrument executed by such member or on such member's behalf in such member's
capacity as a member of the Committee nor for any mistake of judgment made in
good faith, and the Participating Company shall indemnify and hold harmless,
directly from its own assets (including the proceeds of any insurance policy the
premiums of which are paid from the Bank's own assets), each member of the
Committee and each other officer, Employee, or director of the Participating
Company or an Affiliate to whom any duty or power relating to the administration
or interpretation of the Plan against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim with the
approval of the Participating Company) arising out of any act or omission to act
in connection with the Plan unless arising out of such person's own fraud or bad
faith.



8.10
Service of Process. The Secretary of the Bank or such other person designated by
the Board shall be the agent for service of process under the Plan.



ARTICLE 9
DESIGNATION OF BENEFICIARIES


9.1
Beneficiary Designation. Every Participant shall file with the Committee a
written designation (on a form provided by the Committee) of one or more persons
as the Beneficiary who shall be entitled to receive the benefits, if any,
payable under the Plan after the Participant's death. A Participant may from
time to time revoke or change such Beneficiary designation without the consent
of any prior Beneficiary by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant's death, and
in no event shall it be effective as of any date prior to such receipt. All
decisions of the Committee concerning the effectiveness of any Beneficiary
designation, and the identity of any Beneficiary, shall be final. If a
Beneficiary shall die after the death of the Participant and prior to receiving
the payment(s) that would have been made to such Beneficiary had such
Beneficiary's death not occurred, then for the purposes of the Plan the
payment(s) that would have been received by such Beneficiary shall be made to
the Beneficiary's estate.



9.2
Failure to Designate Beneficiary. If no Beneficiary designation is in effect at
the time of a Participant's death, the benefits, if any, payable under the Plan
after the Participant's death shall be made to the beneficiary designated in
writing





--------------------------------------------------------------------------------




under the Bank’s 401(k) Plan, if any, or if no such written designation exists,
to the Participant's Surviving Spouse, if any, or if the Participant has no
Surviving Spouse, to the Participant's estate. If the Committee is in doubt as
to the right of any person to receive such benefits, the Committee may direct
the Participating Company to withhold payment, without liability for any
Interest thereon, until the rights thereto are determined, or the Committee may
direct the Participating Company to pay any such amount into any court of
appropriate jurisdiction and such payment shall be a complete discharge of the
liability of the Participating Company therefore.


ARTICLE 10
WITHDRAWAL OF PARTICIPATING COMPANY


10.1
Withdrawal of Participating Company. The Participating Company (other than the
Bank) may withdraw from participation in the Plan by giving the Board prior
written notice approved by resolution by its board of directors or similar
governing body specifying a withdrawal date, which shall be the last day of a
month at least 30 days subsequent to the date which notice is received by the
Board. The Participating Company shall withdraw from participating in the Plan
if and when it ceases to be either a division of the Bank or an Affiliate. The
Board may require the Participating Company to withdraw from the Plan, as of any
withdrawal date the Board specifies.



10.2
Effect of Withdrawal. A Participating Company's withdrawal from the Plan shall
not in any way modify, reduce, or otherwise affect the Participating Company's
obligations under Deferral Elections and Employer Discretionary Allocations (or
Interests accruals thereon) made before the withdrawal, as such obligations are
defined under the provisions of the Plan existing immediately before the
withdrawal. Withdrawal from the Plan by any Participating Company shall not in
any way affect any other Participating Company's participation in the Plan.



ARTICLE 11
AMENDMENT OR TERMINATION OF THE PLAN


11.1
Right to Amend or Terminate the Plan.



(a)    The Board reserves the right at any time to amend or terminate the Plan
by corporate resolution, in whole or in part, and for any reason and without the
consent of any Participating Company, Participant, or Beneficiary. Each
Participating Company by its participation in the Plan shall be deemed to have
delegated this authority to the Board.


(b)    The Committee may adopt any ministerial and nonsubstantive amendment
which may be necessary or appropriate to facilitate the administration,
management, and interpretation of the Plan, provided the amendment does not
materially affect the currently estimated cost to the Participating Companies of
maintaining the Plan. Each Participating Company by its participation in the
Plan shall be deemed to have delegated this authority to the Committee.


(c)    In no event shall an amendment or termination modify, reduce, or
otherwise affect the Participating Company's obligations under Deferral
Elections or Employer Discretionary Allocations (or both) made before the
amendment or termination, as such obligations are defined under the provisions
of the Plan existing immediately before such amendment or termination.


11.2
Notice. Notice of any amendment or termination of the Plan shall be given by the
Board or the Committee, whichever adopts the amendment, to the other and all
Participating Companies.



ARTICLE 12
GENERAL PROVISIONS AND LIMITATIONS


12.1
No Right to Continued Employment. Nothing contained in the Plan shall give any
Employee the right to be retained in the employment of the Participating Company
or Affiliate or affect the right of any such employer to dismiss any Employee.
The adoption and maintenance of the Plan shall not constitute a contract between
any Participating Company and Employee or consideration for, or an inducement to
or condition of, the employment of any Employee.



12.2
Payment on Behalf of Payee. If the Committee shall find that any person to whom
any amount is payable under the Plan is unable to care for such person's affairs
because of illness or accident, or is a minor, or had died, then any payment due
such person or such person's estate (unless a prior claim therefor has been made
by a duly appointed legal representative) may, if the Committee so elects, be
paid to such person's spouse, a child, a relative, an institute maintaining





--------------------------------------------------------------------------------




or having custody of such person, or any other person deemed by the Committee to
be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Plan and
the Participating Company therefor.


12.3
Nonalienation. No interest, expectancy, benefit, payment, claim, or right of any
Participant or Beneficiary under the Plan shall be (a) subject in any manner to
any claims of any creditor of the Participant or Beneficiary; (b) subject to the
debts, contracts, liabilities or torts of the Participant or Beneficiary; or (c)
subject to alienation by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, charge or encumbrance of any kind. If any person shall
attempt to take any action contrary to this Section, such action shall be null
and void and of no effect, and the Committee and the Participating Company shall
disregard such action and shall not in any manner be bound thereby and shall
suffer no liability on account of its disregard thereof. If the Participant,
Beneficiary, or any other beneficiary hereunder shall become bankrupt or attempt
to anticipate, alienate, sell, assign, pledge, encumber, or charge any right
hereunder, then such right or benefit shall, in the discretion of the Committee,
cease and terminate, and in such event the Committee may hold or apply the same
or any part thereof for the benefit of the Participant or Beneficiary or the
spouse, children, or other dependents of the Participant or Beneficiary, or any
of them, in such manner and in such amounts and proportions as the Committee may
deem proper.



12.4
Missing Payee. If the Committee cannot ascertain the whereabouts of any person
to whom a payment is due under the Plan, and if, after five years from the date
such payment is due, a notice of such payment due is mailed to the last known
address of such person, as shown on the records of the Committee or the
Participating Company, and within three months after such mailing such person
has not made written claim therefor, the Committee, if it so elects, after
receiving advice from counsel to the Plan, may direct that such payment and all
remaining payments otherwise due to such person be canceled on the records of
the Plan and the amount thereof forfeited, and upon such cancellation, the
Participating Company shall have no further liability therefor, except that, in
the event such person later notifies the Committee of such person's whereabouts
and requests the payment or payments due to such person under the Plan, the
amounts otherwise due but unpaid as of the date payment would have been made
shall be paid to such person without Interest for late payment.



12.5
Required Information. Each Participant shall file with the Committee such
pertinent information concerning himself or herself, such Participant's
Beneficiary, or such other person as the Committee may specify, and no
Participant, Beneficiary, or other person shall have any rights or be entitled
to any benefits under the Plan unless such information is filed by or with
respect to the Participant.



12.6
Cooperation of Participant. If a Participating Company elects to purchase life
insurance on a Participant's life or enter into any other investment or
insurance product intended to accumulate funds to be used by the Bank to pay
benefits under the Plan, the Participant shall cooperate in the acquisition of
such policy or such other investment but shall have no other claim to such
policy or such other investment.



12.7
No Trust or Funding Created. The obligations of the Participating Company to
make payments hereunder shall constitute a liability of the Participating
Company to a Participant or Beneficiary, as the case may be. Such payments shall
be made from the general funds of the Participating Company, and the
Participating Company shall not be required to establish or maintain any special
or separate fund, or purchase or acquire life insurance on a Participant's life,
or otherwise to segregate assets to assure that such payment shall be made, and
neither a Participant nor a Beneficiary shall have any interest in any
particular asset of the Participating Company by reason of its obligations
hereunder. Nothing contained in the Plan shall create or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Participating Company and a Participant or any other person. The rights and
claims of a Participant or a Beneficiary to a benefit provided hereunder shall
have no greater or higher status than the rights and claims of any other
general, unsecured creditor of the Participating Company.



12.8
Binding Effect. Obligations incurred by the Participating Company pursuant to
this Plan shall be binding upon and inure to the benefit of the Participating
Company, its successors and assigns, and the Participant and the Participant's
Beneficiary.



12.9
Merger or Consolidation. In the event of a merger or consolidation by the
Participating Company with another corporation, or the acquisition of
substantially all of the assets or outstanding stock of the Participating
Company by another corporation, then and in such event the obligations and
responsibilities of the Participating Company under this Plan shall be assumed
by any such successor or acquiring corporation, and all of the rights,
privileges, and benefits of the Participants and Beneficiaries hereunder shall
continue.







--------------------------------------------------------------------------------




12.10
Entire Plan. This document and any written amendments hereto, the Deferral
Elections, and the beneficiary designation forms contain all the terms and
provisions of the Plan and shall constitute the entire Plan, any other alleged
terms or provisions being of no effect.





IN WITNESS WHEREOF, the Bank has caused this Plan to be executed this 28th day
of January, 1998.


FIRST-CITIZENS BANK AND TRUST
COMPANY OF SOUTH CAROLINA




By: /s/ E. Hite Miller, Sr.                    

Its: Chairman and Chief Executive Officer
                            


ATTEST:
                
/s/ Charles Cook
Secretary




